Case 1:21-mj-07926-UA Document 1 Filed 08/11/21 Page 1 of 9




                                        21 MAG 7926
Case 1:21-mj-07926-UA Document 1 Filed 08/11/21 Page 2 of 9
Case 1:21-mj-07926-UA Document 1 Filed 08/11/21 Page 3 of 9
Case 1:21-mj-07926-UA Document 1 Filed 08/11/21 Page 4 of 9
Case 1:21-mj-07926-UA Document 1 Filed 08/11/21 Page 5 of 9
Case 1:21-mj-07926-UA Document 1 Filed 08/11/21 Page 6 of 9
Case 1:21-mj-07926-UA Document 1 Filed 08/11/21 Page 7 of 9
Case 1:21-mj-07926-UA Document 1 Filed 08/11/21 Page 8 of 9
Case 1:21-mj-07926-UA Document 1 Filed 08/11/21 Page 9 of 9
